     Case 2:17-cv-00903-WBS-KJN Document 105 Filed 03/11/19 Page 1 of 19


 1    XAVIER BECERRA, State Bar No. 118517
      Attorney General of California
 2    MARK R. BECKINGTON, State Bar No. 126009
      Supervising Deputy Attorney General
 3    JOHN D. ECHEVERRIA, State Bar No. 268843
      Deputy Attorney General
 4     1300 I Street, Suite 125
       P.O. Box 944255
 5     Sacramento, CA 94244-2550
       Telephone: (213) 269-6249
 6     Fax: (213) 897-5775
       E-mail: John.Echeverria@doj.ca.gov
 7    Attorneys for Defendants

 8                         IN THE UNITED STATES DISTRICT COURT
 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                    SACRAMENTO DIVISION
11

12
      WILLIAM WIESE, et al.,                            2:17-cv-00903-WBS-KJN
13
                                          Plaintiffs,
14
                   v.                                   DEFENDANTS’ ANSWER TO THIRD
15                                                      AMENDED COMPLAINT FOR
                                                        DECLARATORY AND INJUNCTIVE
16    XAVIER BECERRA, et al.,                           RELIEF
17                                     Defendants. Judge:               Hon. William B. Shubb
                                                   Courtroom:           5, 14th Floor
18                                                 Trial Date:          None Set
                                                   Action Filed:        April 28, 2017
19

20
21

22

23

24

25

26
27

28

                        Defendants’ Answer to Third Amended Complaint for Declaratory
                               and Injunctive Relief (2:17-cv-00903-WBS-KJN)
     Case 2:17-cv-00903-WBS-KJN Document 105 Filed 03/11/19 Page 2 of 19


 1          Defendants Attorney General Xavier Becerra and Bureau of Firearms Director Martin

 2    Horan1 (together, “Defendants”) submit their answer in response to Plaintiffs’ Third Amended

 3    Complaint for Declaratory and Injunctive Relief (the “Complaint”). Defendants answer, in

 4    paragraphs that correspond to the Complaint’s paragraphs, as follows:2

 5                                            INTRODUCTION3
 6         1.     The allegations contained in paragraph 1 characterize Plaintiffs’ claims and are not

 7    averments of fact to which Defendants are required to respond. To the extent a response is

 8    required, Defendants deny the allegations in paragraph 1.

 9         2.     The allegations contained in paragraph 2 characterize Plaintiffs’ claims and are not

10    averments of fact to which Defendants are required to respond. To the extent a response is

11    required, Defendants deny the allegations in paragraph 2.

12         3.     The allegations contained in paragraph 3 characterize Plaintiffs’ claims and are not

13    averments of fact to which Defendants are required to respond. In addition, Plaintiffs’ vagueness

14    claims (Counts III and IV) have been dismissed with prejudice in accordance with the Court’s

15    order, dated February 25, 2019. To the extent a response is required, Defendants deny the

16    allegations in paragraph 3.

17         4.     The allegations contained in paragraph 4 characterize Plaintiffs’ claims and are not

18    averments of fact to which Defendants are required to respond. In addition, Plaintiffs’

19    overbreadth claim (Count IV) has been dismissed with prejudice in accordance with the Court’s

20    order, dated February 25, 2019. To the extent a response is required, Defendants deny the
21    allegations in paragraph 4.

22         5.     Defendants admit the allegations contained in the second and third sentences of

23    paragraph 5. The remaining allegations contained in paragraph 5 characterize Plaintiffs’ claims

24
             1
                Pursuant to Federal Rule of Civil Procedure 25(d), Bureau of Firearms Director Martin
25    Horan, in his official capacity, is substituted for Chief Stephen Lindley, who had been previously
      substituted for Acting Chief Martha Supernor.
26            2
                The following responses to each paragraph include responses to any footnotes that may
      be contained in the relevant paragraph.
27            3
                For the convenience of the Court and the parties, Defendants utilize certain headings as
      set forth in the Complaint. In doing so, Defendants neither admit nor deny any allegations that
28    may be suggested by the Complaint’s headings.
                                                          1
                           Defendants’ Answer to Third Amended Complaint for Declaratory
                                  and Injunctive Relief (2:17-cv-00903-WBS-KJN)
     Case 2:17-cv-00903-WBS-KJN Document 105 Filed 03/11/19 Page 3 of 19


 1    and are not averments of fact to which Defendants are required to respond. To the extent a

 2    response is required, Defendants deny the remaining allegations in paragraph 5.

 3         6.     The allegations contained in paragraph 6 characterize Plaintiffs’ claims and are not

 4    averments of fact to which Defendants are required to respond. To the extent a response is

 5    required, Defendants deny the allegations in paragraph 6.

 6         7.     The allegations contained in paragraph 7 characterize Plaintiffs’ claims and are not

 7    averments of fact to which Defendants are required to respond. To the extent a response is

 8    required, Defendants deny the allegations in paragraph 7.

 9                                                 PARTIES
10         8.     Defendants lack sufficient knowledge or information to form a belief as to the truth of

11    the allegations in paragraph 8 and, on that basis, deny the allegations in paragraph 8.

12         9.     Defendants lack sufficient knowledge or information to form a belief as to the truth of

13    the allegations in paragraph 9 and, on that basis, deny the allegations in paragraph 9.

14         10.    Defendants lack sufficient knowledge or information to form a belief as to the truth of

15    the allegations in paragraph 10 and, on that basis, deny the allegations in paragraph 10.

16         11.    Defendants lack sufficient knowledge or information to form a belief as to the truth of

17    the allegations in paragraph 11 and, on that basis, deny the allegations in paragraph 11.

18         12.    Defendants lack sufficient knowledge or information to form a belief as to the truth of

19    the allegations in paragraph 12 and, on that basis, deny the allegations in paragraph 12.

20         13.    Defendants lack sufficient knowledge or information to form a belief as to the truth of
21    the allegations in paragraph 13 and, on that basis, deny the allegations in paragraph 13.

22         14.    Defendants lack sufficient knowledge or information to form a belief as to the truth of

23    the allegations in paragraph 14 and, on that basis, deny the allegations in paragraph 14.

24         15.    Defendants lack sufficient knowledge or information to form a belief as to the truth of

25    the allegations in paragraph 15 and, on that basis, deny the allegations in paragraph 15.

26         16.    Defendants lack sufficient knowledge or information to form a belief as to the truth of
27    the allegations in paragraph 16 and, on that basis, deny the allegations in paragraph 16.

28
                                                        2
                           Defendants’ Answer to Third Amended Complaint for Declaratory
                                  and Injunctive Relief (2:17-cv-00903-WBS-KJN)
     Case 2:17-cv-00903-WBS-KJN Document 105 Filed 03/11/19 Page 4 of 19


 1         17.    Defendants lack sufficient knowledge or information to form a belief as to the truth of

 2    the allegations in the first two sentences in paragraph 17 and, on that basis, deny those

 3    allegations. The allegations in the final sentence of paragraph 17 characterize Plaintiffs’ claims

 4    and are not averments of fact to which Defendants are required to respond. To the extent a

 5    response is required, Defendants deny the allegations in the final sentence of paragraph 17.

 6         18.    Defendants lack sufficient knowledge or information to form a belief as to the truth of

 7    the allegations in the first three sentences in paragraph 18 and, on that basis, deny those

 8    allegations. The allegations in the final sentence of paragraph 18 characterize Plaintiffs’ claims

 9    and are not averments of fact to which Defendants are required to respond. To the extent a

10    response is required, Defendants deny the allegations in the final sentence of paragraph 18.

11         19.    Defendants lack sufficient knowledge or information to form a belief as to the truth of

12    the allegations in the first two sentences in paragraph 19 and, on that basis, deny those

13    allegations. The allegations in the final sentence of paragraph 19 characterize Plaintiffs’ claims

14    and are not averments of fact to which Defendants are required to respond. To the extent a

15    response is required, Defendants deny the allegations in the final sentence of paragraph 19.

16         20.    Defendants lack sufficient knowledge or information to form a belief as to the truth of

17    the allegations in the first two sentences in paragraph 20 and, on that basis, deny those

18    allegations. The allegations in the final sentence of paragraph 20 characterize Plaintiffs’ claims

19    and are not averments of fact to which Defendants are required to respond. To the extent a

20    response is required, Defendants deny the allegations in the final sentence of paragraph 20.
21         21.    The allegations in paragraph 21 characterize Plaintiffs’ claims and are not averments

22    of fact to which Defendants are required to respond. To the extent a response is required,

23    Defendants deny the allegations in paragraph 21.

24         22.    Defendants lack sufficient knowledge or information to form a belief as to the truth of

25    the allegations in paragraph 22 and, on that basis, deny the allegations in paragraph 22.

26         23.    Defendants lack sufficient knowledge or information to form a belief as to the truth of
27    the allegations in paragraph 23 and, on that basis, deny the allegations in paragraph 23.

28         24.    Defendants admit the allegations in paragraph 24.
                                                      3
                           Defendants’ Answer to Third Amended Complaint for Declaratory
                                  and Injunctive Relief (2:17-cv-00903-WBS-KJN)
     Case 2:17-cv-00903-WBS-KJN Document 105 Filed 03/11/19 Page 5 of 19


 1         25.    Defendants deny the allegations in paragraph 25. Defendants admit that Martin

 2    Horan is the Director of the Bureau of Firearms and that he is sued in his official capacity.

 3                                     JURISDICTION AND VENUE
 4         26.    The allegations in paragraph 26 are not averments of fact to which Defendants are

 5    required to respond. To the extent a response is required, Defendants deny the allegations in

 6    paragraph 26, except to admit that this Court has jurisdiction over this action.

 7         27.    The allegations in paragraph 27 are not averments of fact to which Defendants are

 8    required to respond. To the extent a response is required, Defendants admit the first sentence of

 9    paragraph 27, and admit that the Attorney General and Department of Justice maintain an office

10    in Fresno, but, except as specifically admitted, deny the remaining allegations in paragraph 27.

11                    BACKGROUND AND FACTS COMMON TO ALL COUNTS
12         28.    The allegations in paragraph 28 characterize Plaintiffs’ claims and are not averments

13    of fact to which Defendants are required to respond. To the extent a response is required,

14    Defendants admit that the Second Amendment and the judicial opinion quoted in paragraph 28

15    speak for themselves. Except as specifically admitted, Defendants deny the allegations of

16    paragraph 28.

17         29.    The allegations in paragraph 29 characterize Plaintiffs’ claims and are not averments

18    of fact to which Defendants are required to respond. To the extent a response is required,

19    Defendants deny the allegations in paragraph 29.

20         30.    The allegations in paragraph 30 characterize Plaintiffs’ claims and are not averments
21    of fact to which Defendants are required to respond. To the extent a response is required,

22    Defendants admit that the judicial opinion cited in paragraph 30 speaks for itself. Except as

23    specifically admitted, Defendants deny the allegations in paragraph 30.

24         31.    The allegations in paragraph 31 characterize Plaintiffs’ claims and are not averments

25    of fact to which Defendants are required to respond. To the extent a response is required,

26    Defendants admit that the judicial opinion quoted in paragraph 31 speaks for itself. Except as
27    specifically admitted, Defendants deny the allegations of paragraph 31.

28
                                                        4
                           Defendants’ Answer to Third Amended Complaint for Declaratory
                                  and Injunctive Relief (2:17-cv-00903-WBS-KJN)
     Case 2:17-cv-00903-WBS-KJN Document 105 Filed 03/11/19 Page 6 of 19


 1         32.    Defendants lack sufficient knowledge or information to form a belief as to the truth of

 2    the allegations in paragraph 32 and, on that basis, deny the allegations in paragraph 32.

 3         33.    Defendants lack sufficient knowledge or information to form a belief as to the truth of

 4    the allegations in paragraph 33 and, on that basis, deny the allegations in paragraph 33.

 5         34.    Defendants lack sufficient knowledge or information to form a belief as to the truth of

 6    the allegations in paragraph 34 and, on that basis, deny the allegations in paragraph 34.

 7         35.    Defendants admit that Senate Bill 23 and California Penal Code section 15740 speak

 8    for themselves. Except as specifically admitted, Defendants deny the allegations in the first two

 9    sentences of paragraph 35. Defendants lack sufficient knowledge or information to form a belief

10    as to the truth of the allegations in the final sentence of paragraph 35 and, on that basis, deny the

11    allegations in the final sentence of paragraph 35.

12         36.    Defendants lack sufficient knowledge or information to form a belief as to the truth of

13    the allegations in paragraph 36 and, on that basis, deny the allegations in paragraph 36.

14         37.    Defendants admit that the Finding of Emergency, attached as Exhibit A to the

15    Complaint, speaks for itself and was later withdrawn. Except as specifically admitted,

16    Defendants deny the allegations in paragraph 37.

17         38.    Defendants lack sufficient knowledge or information to form a belief as to the truth of

18    the allegations in paragraph 38 and, on that basis, deny the allegations in paragraph 38.

19         39.    Defendants admit that Governor Edmund G. Brown, Jr. approved Senate Bill 1446 on

20    July 1, 2016 and that Senate Bill 1446 speaks for itself. Except as specifically admitted,
21    Defendants deny the allegations in paragraph 39.

22         40.    Defendants admit that California voters approved Proposition 63, “The Safety for All

23    Act of 2016,” on November 8, 2016, and that Proposition 63 took effect on November 9, 2016.

24    Defendants also admit that Senate Bill 1446 and Proposition 63 speak for themselves. Except as

25    specifically admitted, Defendants deny the allegations in paragraph 40.

26         41.    Defendants admit that Proposition 63 speaks for itself. Except as specifically
27    admitted, Defendants deny the allegations in paragraph 41.

28
                                                         5
                            Defendants’ Answer to Third Amended Complaint for Declaratory
                                   and Injunctive Relief (2:17-cv-00903-WBS-KJN)
     Case 2:17-cv-00903-WBS-KJN Document 105 Filed 03/11/19 Page 7 of 19


 1         42.    The allegations in paragraph 42 characterize Plaintiffs’ claims and are not averments

 2    of fact to which Defendants are required to respond. To the extent a response is required,

 3    Defendants deny the allegations in paragraph 42.

 4         43.    Defendants lack sufficient knowledge or information to form a belief as to the truth of

 5    the allegations in paragraph 43 and, on that basis, deny the allegations in paragraph 43.

 6         44.    Defendants admit that Exhibit B to the Complaint speaks for itself. Defendants lack

 7    sufficient knowledge or information to form a belief as to the truth of the allegations in the first

 8    sentence of paragraph 44 and, on that basis, deny the allegations in the first sentence of

 9    paragraph 44. The allegations in the final sentence of paragraph 44 are not averments of fact to

10    which Defendants are required to respond. To the extent a response is required, Defendants deny

11    the allegations in the final sentence of paragraph 44. Except as specifically admitted, Defendants

12    deny the remaining allegations in paragraph 44.

13         45.    The allegations in paragraph 45 characterize Plaintiffs’ claims and are not averments

14    of fact to which Defendants are required to respond. To the extent a response is required,

15    Defendants deny the allegations in paragraph 45.

16         46.    The allegations in paragraph 46 characterize Plaintiffs’ claims and are not averments

17    of fact to which Defendants are required to respond. To the extent a response is required,

18    Defendants deny the allegations in paragraph 46.

19         47.    The allegations in paragraph 47 characterize Plaintiffs’ claims and are not averments

20    of fact to which Defendants are required to respond. To the extent a response is required,
21    Defendants deny the allegations in paragraph 47.

22         48.    Defendants admit that the legal authorities quoted in paragraph 48 speak for

23    themselves. Otherwise, the allegations in paragraph 48 characterize Plaintiffs claims and are not

24    averments of fact to which Defendants are required to respond. To the extent a response is

25    required, and except as specifically admitted, Defendants deny the allegations in paragraph 48.

26         49.    Defendants admit that the legal authorities quoted in paragraph 49 speak for
27    themselves. Otherwise, the allegations in paragraph 49 characterize Plaintiffs claims and are not

28
                                                         6
                            Defendants’ Answer to Third Amended Complaint for Declaratory
                                   and Injunctive Relief (2:17-cv-00903-WBS-KJN)
     Case 2:17-cv-00903-WBS-KJN Document 105 Filed 03/11/19 Page 8 of 19


 1    averments of fact to which Defendants are required to respond. To the extent a response is

 2    required, and except as specifically admitted, Defendants deny the allegations in paragraph 49.

 3         50.    The allegations in paragraph 50 characterize Plaintiffs claims and are not averments

 4    of fact to which Defendants are required to respond. To the extent a response is required,

 5    Defendants lack sufficient knowledge or information to form a belief as to the truth of the

 6    allegations in paragraph 50 and, on that basis, deny the allegations in paragraph 50.

 7         51.    Defendants lack sufficient knowledge or information to form a belief as to the truth of

 8    the allegations in paragraph 51 and, on that basis, deny the allegations in paragraph 51.

 9         52.    Defendants lack sufficient knowledge or information to form a belief as to the truth of

10    the allegations in paragraph 52 and, on that basis, deny the allegations in paragraph 52.

11         53.    Defendants admit that the Roster of Handguns Certified for Sale speaks for itself.

12    Otherwise, Defendants lack sufficient knowledge or information to form a belief as to the truth of

13    the allegations in paragraph 53 and, on that basis, except as specifically admitted, deny the

14    allegations in paragraph 53.

15         54.    Defendants lack sufficient knowledge or information to form a belief as to the truth of

16    the allegations in paragraph 54 and, on that basis, deny the allegations in paragraph 54.

17         55.    The allegations in paragraph 55 characterize Plaintiffs claims and are not averments

18    of fact to which Defendants are required to respond. To the extent a response is required,

19    Defendants deny the allegations in paragraph 55.

20         56.    The allegations in paragraph 56 characterize Plaintiffs claims and are not averments
21    of fact to which Defendants are required to respond. To the extent a response is required,

22    Defendants deny the allegations in paragraph 56.

23         57.    The allegations in paragraph 57 characterize Plaintiffs claims and are not averments

24    of fact to which Defendants are required to respond. To the extent a response is required,

25    Defendants deny the allegations in paragraph 57.

26
27

28
                                                        7
                           Defendants’ Answer to Third Amended Complaint for Declaratory
                                  and Injunctive Relief (2:17-cv-00903-WBS-KJN)
     Case 2:17-cv-00903-WBS-KJN Document 105 Filed 03/11/19 Page 9 of 19


 1                                         CLAIMS FOR RELIEF

 2                       COUNT I: VIOLATION OF U.S. CONST. AMEND. II

 3         58.    Defendants incorporate by reference herein the responses contained in paragraphs 1

 4    through 57, inclusive.

 5         59.    The allegations in paragraph 59 characterize Plaintiffs claims and are not averments

 6    of fact to which Defendants are required to respond. To the extent a response is required,

 7    Defendants deny the allegations in paragraph 59.

 8         60.    The allegations in paragraph 60 characterize Plaintiffs claims and are not averments

 9    of fact to which Defendants are required to respond. To the extent a response is required,

10    Defendants deny the allegations in paragraph 60.

11         61.    The allegations in paragraph 61 characterize Plaintiffs claims and are not averments

12    of fact to which Defendants are required to respond. To the extent a response is required,

13    Defendants deny the allegations in paragraph 61.

14         62.    Defendants admit that California Penal Code section 32310(b) speaks for itself.

15    Except as specifically admitted, Defendants deny the allegations in paragraph 62.

16         63.    Defendants admit that California Penal Code section 32310(d) speaks for itself.

17    Otherwise, the allegations in paragraph 63 characterize Plaintiffs’ claims and are not averments of

18    fact to which Defendants are required to respond. To the extent a response is required, and except

19    as specifically admitted, Defendants deny the allegations in paragraph 63.

20         64.    Defendants admit that California Penal Code section 32390 speaks for itself.

21    Otherwise, the allegations in paragraph 64 characterize Plaintiffs’ claims and are not averments of

22    fact to which Defendants are required to respond. To the extent a response is required, and except

23    as specifically admitted, Defendants deny the allegations in paragraph 64.

24         65.    The allegations in paragraph 65 characterize Plaintiffs claims and are not averments

25    of fact to which Defendants are required to respond. To the extent a response is required,

26    Defendants deny the allegations in paragraph 65.

27

28
                                                        8
                           Defendants’ Answer to Third Amended Complaint for Declaratory
                                  and Injunctive Relief (2:17-cv-00903-WBS-KJN)
     Case 2:17-cv-00903-WBS-KJN Document 105 Filed 03/11/19 Page 10 of 19


 1         66.    The allegations in paragraph 66 characterize Plaintiffs claims and are not averments

 2    of fact to which Defendants are required to respond. To the extent a response is required,

 3    Defendants deny the allegations in paragraph 66.

 4         67.    Defendants admit that the judicial opinion quoted in paragraph 67 speaks for itself.

 5    Otherwise, the allegations in paragraph 67 characterize Plaintiffs claims and are not averments of

 6    fact to which Defendants are required to respond. To the extent a response is required,

 7    Defendants deny the allegations in paragraph 67.

 8         68.    The allegations in paragraph 68 characterize Plaintiffs claims and are not averments

 9    of fact to which Defendants are required to respond. To the extent a response is required,

10    Defendants deny the allegations in paragraph 68.

11         69.    The allegations in paragraph 69 characterize Plaintiffs claims and are not averments

12    of fact to which Defendants are required to respond. To the extent a response is required,

13    Defendants deny the allegations in paragraph 69.

14         70.    The allegations in paragraph 70 characterize Plaintiffs claims and are not averments

15    of fact to which Defendants are required to respond. To the extent a response is required,

16    Defendants deny the allegations in paragraph 70.

17         71.    The allegations in paragraph 71 characterize Plaintiffs claims and are not averments

18    of fact to which Defendants are required to respond. To the extent a response is required,

19    Defendants deny the allegations in paragraph 71.

20
                  COUNT II: VIOLATION OF U.S. CONST. AMENDS. V AND XIV;
21                               CAL. CONST. ART. I, § 19
22                                        (Due Process and Takings)
23         72.    Defendants incorporate by reference herein the responses contained in paragraphs 1

24    through 71, inclusive.

25         73.    Defendants admit that the Fifth Amendment to the U.S. Constitution speaks for itself.

26    Except as specifically admitted, Defendants deny the allegations in paragraph 73.
27         74.    Defendants admit that the Fourteenth Amendment to the U.S. Constitution speaks for

28    itself. Except as specifically admitted, Defendants deny the allegations in paragraph 74.
                                                       9
                           Defendants’ Answer to Third Amended Complaint for Declaratory
                                  and Injunctive Relief (2:17-cv-00903-WBS-KJN)
     Case 2:17-cv-00903-WBS-KJN Document 105 Filed 03/11/19 Page 11 of 19


 1         75.    Defendants admit that Article I, section 19, of the California Constitution speaks for

 2    itself. Except as specifically admitted, Defendants deny the allegations in paragraph 75.

 3         76.    The allegations in paragraph 76 characterize Plaintiffs claims and are not averments

 4    of fact to which Defendants are required to respond. To the extent a response is required,

 5    Defendants deny the allegations in paragraph 76.

 6         77.    Defendants admit that California Penal Code section 32310(d) and Senate Bill 1446

 7    speak for themselves. Otherwise, the allegations in the first four sentences of paragraph 77

 8    characterize Plaintiffs claims and are not averments of fact to which Defendants are required to

 9    respond. To the extent a response is required, and except as specifically admitted, Defendants

10    deny the allegations in the first four sentences of paragraph 77. Defendants lack sufficient

11    knowledge or information to form a belief as to the truth of the allegations in the final two

12    sentences of paragraph 77 and, on that basis, and except as specifically admitted, deny the

13    allegations in paragraph 77.

14         78.    Defendants admit that California Penal Code section 32390, former California Penal

15    Code section 12029, and California Penal Code section 18010(b) speak for themselves. Except as

16    specifically admitted, Defendants deny the allegations in paragraph 78.

17         79.    Defendants admit that the legal authorities cited in paragraph 79 speak for

18    themselves. Otherwise, the allegations in paragraph 79 characterize Plaintiffs’ claims and are not

19    averments of fact to which Defendants are required to respond. To the extent a response is

20    required, and except as specifically admitted, Defendants deny the allegations in paragraph 79.
21         80.    Defendants lack sufficient knowledge or information to form a belief as to the truth of

22    the allegations in the first sentence of paragraph 80 and, on that basis, deny the allegations in the

23    first sentence of paragraph 80. The allegations in the second sentence of paragraph 80

24    characterize Plaintiffs’ claims and are not averments of fact to which Defendants are required to

25    respond. To the extent a response is required, Defendants deny the allegations in the second

26    sentence of paragraph 80.
27

28
                                                         10
                            Defendants’ Answer to Third Amended Complaint for Declaratory
                                   and Injunctive Relief (2:17-cv-00903-WBS-KJN)
     Case 2:17-cv-00903-WBS-KJN Document 105 Filed 03/11/19 Page 12 of 19


 1         81.    The allegations in paragraph 81 characterize Plaintiffs claims and are not averments

 2    of fact to which Defendants are required to respond. To the extent a response is required,

 3    Defendants deny the allegations in paragraph 81.

 4         82.    The allegations in paragraph 82 characterize Plaintiffs claims and are not averments

 5    of fact to which Defendants are required to respond. To the extent a response is required,

 6    Defendants deny the allegations in paragraph 82.

 7         83.    The allegations in paragraph 83 characterize Plaintiffs claims and are not averments

 8    of fact to which Defendants are required to respond. To the extent a response is required,

 9    Defendants deny the allegations in paragraph 83.

10         84.    The allegations in paragraph 84 characterize Plaintiffs claims and are not averments

11    of fact to which Defendants are required to respond. To the extent a response is required,

12    Defendants deny the allegations in paragraph 84.

13                 COUNT III: VIOLATION OF U.S. CONST. AMENDS. V & XIV
14                                                (Vagueness)
15         85.    Defendants incorporate by reference herein the responses contained in paragraphs 1

16    through 84, inclusive.

17         86.    Count III has been dismissed with prejudice in accordance with the Court’s order,

18    dated February 25, 2019. Therefore, Defendants are not required to respond to the allegations

19    made in paragraph 86.

20         87.    Count III has been dismissed with prejudice in accordance with the Court’s order,
21    dated February 25, 2019. Therefore, Defendants are not required to respond to the allegations

22    made in paragraph 87.

23         88.    Count III has been dismissed with prejudice in accordance with the Court’s order,

24    dated February 25, 2019. Therefore, Defendants are not required to respond to the allegations

25    made in paragraph 88.

26         89.    Count III has been dismissed with prejudice in accordance with the Court’s order,
27    dated February 25, 2019. Therefore, Defendants are not required to respond to the allegations

28    made in paragraph 89.
                                                        11
                           Defendants’ Answer to Third Amended Complaint for Declaratory
                                  and Injunctive Relief (2:17-cv-00903-WBS-KJN)
     Case 2:17-cv-00903-WBS-KJN Document 105 Filed 03/11/19 Page 13 of 19


 1         90.    Count III has been dismissed with prejudice in accordance with the Court’s order,

 2    dated February 25, 2019. Therefore, Defendants are not required to respond to the allegations

 3    made in paragraph 90.

 4         91.    Count III has been dismissed with prejudice in accordance with the Court’s order,

 5    dated February 25, 2019. Therefore, Defendants are not required to respond to the allegations

 6    made in paragraph 91.

 7         92.    Count III has been dismissed with prejudice in accordance with the Court’s order,

 8    dated February 25, 2019. Therefore, Defendants are not required to respond to the allegations

 9    made in paragraph 92.

10         93.    Count III has been dismissed with prejudice in accordance with the Court’s order,

11    dated February 25, 2019. Therefore, Defendants are not required to respond to the allegations

12    made in paragraph 93.

13         94.    Count III has been dismissed with prejudice in accordance with the Court’s order,

14    dated February 25, 2019. Therefore, Defendants are not required to respond to the allegations

15    made in paragraph 94.

16         95.    Count III has been dismissed with prejudice in accordance with the Court’s order,

17    dated February 25, 2019. Therefore, Defendants are not required to respond to the allegations

18    made in paragraph 95.

19         96.    Count III has been dismissed with prejudice in accordance with the Court’s order,

20    dated February 25, 2019. Therefore, Defendants are not required to respond to the allegations
21    made in paragraph 96.

22                 COUNT IV: VIOLATION OF U.S. CONST. AMENDS. V & XIV
23                                      (Vagueness and Overbreadth)
24         97.    Defendants incorporate by reference herein the responses contained in paragraphs 1

25    through 96, inclusive.

26         98.    Count IV has been dismissed with prejudice in accordance with the Court’s order,
27    dated February 25, 2019. Therefore, Defendants are not required to respond to the allegations

28    made in paragraph 98.
                                                        12
                           Defendants’ Answer to Third Amended Complaint for Declaratory
                                  and Injunctive Relief (2:17-cv-00903-WBS-KJN)
     Case 2:17-cv-00903-WBS-KJN Document 105 Filed 03/11/19 Page 14 of 19


 1         99.   Count IV has been dismissed with prejudice in accordance with the Court’s order,

 2    dated February 25, 2019. Therefore, Defendants are not required to respond to the allegations

 3    made in paragraph 99.

 4         100. Count IV has been dismissed with prejudice in accordance with the Court’s order,

 5    dated February 25, 2019. Therefore, Defendants are not required to respond to the allegations

 6    made in paragraph 100.

 7         101. Count IV has been dismissed with prejudice in accordance with the Court’s order,

 8    dated February 25, 2019. Therefore, Defendants are not required to respond to the allegations

 9    made in paragraph 101.

10         102. Count IV has been dismissed with prejudice in accordance with the Court’s order,

11    dated February 25, 2019. Therefore, Defendants are not required to respond to the allegations

12    made in paragraph 102.

13         103. Count IV has been dismissed with prejudice in accordance with the Court’s order,

14    dated February 25, 2019. Therefore, Defendants are not required to respond to the allegations

15    made in paragraph 103.

16         104. Count IV has been dismissed with prejudice in accordance with the Court’s order,

17    dated February 25, 2019. Therefore, Defendants are not required to respond to the allegations

18    made in paragraph 104.

19         105. Count IV has been dismissed with prejudice in accordance with the Court’s order,

20    dated February 25, 2019. Therefore, Defendants are not required to respond to the allegations
21    made in paragraph 105.

22         106. Count IV has been dismissed with prejudice in accordance with the Court’s order,

23    dated February 25, 2019. Therefore, Defendants are not required to respond to the allegations

24    made in paragraph 106.

25         107. Count IV has been dismissed with prejudice in accordance with the Court’s order,

26    dated February 25, 2019. Therefore, Defendants are not required to respond to the allegations
27    made in paragraph 107.

28
                                                       13
                          Defendants’ Answer to Third Amended Complaint for Declaratory
                                 and Injunctive Relief (2:17-cv-00903-WBS-KJN)
     Case 2:17-cv-00903-WBS-KJN Document 105 Filed 03/11/19 Page 15 of 19


 1         108. Count IV has been dismissed with prejudice in accordance with the Court’s order,

 2    dated February 25, 2019. Therefore, Defendants are not required to respond to the allegations

 3    made in paragraph 108.

 4      COUNT V: VIOLATION OF U.S. CONST. AMEND. XIV; CAL. CONST. ART. I, § 7
 5                                            (Equal Protection)
 6         109. Defendants incorporate by reference herein the responses contained in paragraphs 1

 7    through 108, inclusive.

 8         110. Defendants admit that the Fourteenth Amendment to the U.S. Constitution speaks for

 9    itself. Except as specifically admitted, Defendants deny the allegations in paragraph 110.

10         111. Defendants admit that the Article I, section 7, of the California Constitution speaks

11    for itself. Except as specifically admitted, Defendants deny the allegations in paragraph 111.

12         112. Defendants admit that the Article I, section 24, of the California Constitution speaks

13    for itself. Except as specifically admitted, Defendants deny the allegations in paragraph 112.

14         113. Defendants admit that California Penal Code sections 32445 and 32450(a) speak for

15    themselves. Except as specifically admitted, Defendants deny the allegations in paragraph 113.

16         114. The allegations in paragraph 114 characterize Plaintiffs claims and are not averments

17    of fact to which Defendants are required to respond. To the extent a response is required,

18    Defendants deny the allegations in paragraph 114.

19         115. The allegations in paragraph 115 characterize Plaintiffs claims and are not averments

20    of fact to which Defendants are required to respond. To the extent a response is required,
21    Defendants deny the allegations in paragraph 115.

22         116. The allegations in paragraph 116 characterize Plaintiffs claims and are not averments

23    of fact to which Defendants are required to respond. To the extent a response is required,

24    Defendants deny the allegations in paragraph 116.

25         117. The allegations in paragraph 117 characterize Plaintiffs claims and are not averments

26    of fact to which Defendants are required to respond. To the extent a response is required,
27    Defendants deny the allegations in paragraph 117.

28
                                                        14
                           Defendants’ Answer to Third Amended Complaint for Declaratory
                                  and Injunctive Relief (2:17-cv-00903-WBS-KJN)
     Case 2:17-cv-00903-WBS-KJN Document 105 Filed 03/11/19 Page 16 of 19


 1         118. The allegations in paragraph 118 characterize Plaintiffs claims and are not averments

 2    of fact to which Defendants are required to respond. To the extent a response is required,

 3    Defendants deny the allegations in paragraph 118.

 4         119. The allegations in paragraph 119 characterize Plaintiffs claims and are not averments

 5    of fact to which Defendants are required to respond. To the extent a response is required,

 6    Defendants deny the allegations in paragraph 119.

 7                                            PRAYER FOR RELIEF
 8         120. Defendants deny that Plaintiffs are entitled to any of the relief requested in the Prayer

 9    for Relief immediately following paragraph 119 or any relief whatsoever. To the extent the

10    Prayer for Relief contains any allegations, Defendants deny them.

11                                         AFFIRMATIVE DEFENSES
12         In addition to the specific responses to the Complaint, Defendants assert the following

13    affirmative defenses.

14                                     FIRST AFFIRMATIVE DEFENSE
15         The Complaint, and the claims for relief alleged therein, fails to state facts sufficient to

16    constitute a cause of action.

17                                    SECOND AFFIRMATIVE DEFENSE
18         Plaintiffs’ equal protection claim (Count V) fails as a matter of law because it is “subsumed

19    by, and coextensive with,” their Second Amendment claim (Count I). See Teixeira v. Cnty. of

20    Alameda, 822 F.3d 1047, 1052 (9th Cir. 2016) (holding that “because [plaintiff’s] equal
21    protection challenge is ‘no more than a [Second] Amendment claim dressed in equal protection

22    clothing,’ it is ‘subsumed by, and coextensive with’ the former, and therefore is not cognizable

23    under the Equal Protection Clause.” (quoting Orin v. Barclay, 272 F.3d 1207, 1213 n.3

24    (9th Cir. 2001))), vacated in part, 854 F.3d 1046 (9th Cir. 2016), reh’g en banc, 873 F.3d 670

25    (9th Cir. 2017) (affirming dismissal of equal protection claim for reasons stated in panel opinion),

26    cert. denied, 138 S. Ct. 1988 (2018); see also Kwong v. Bloomberg, 723 F.3d 160, 170 n.19
27    (2d Cir. 2013) (“Like every Circuit to have addressed this issue, we simply conclude that

28    plaintiffs should not be allowed to use the Equal Protection Clause ‘to obtain review under a more
                                                      15
                              Defendants’ Answer to Third Amended Complaint for Declaratory
                                     and Injunctive Relief (2:17-cv-00903-WBS-KJN)
     Case 2:17-cv-00903-WBS-KJN Document 105 Filed 03/11/19 Page 17 of 19


 1    stringent standard’ than the standard applicable to their Second Amendment claim.’” (quoting

 2    Woollard v. Gallagher, 712 F.3d 865, 873 n.4 (4th Cir. 2013))).

 3                                    THIRD AFFIRMATIVE DEFENSE
 4         Plaintiffs’ claims in this action are barred because they do not have standing to bring suit.

 5                                   FOURTH AFFIRMATIVE DEFENSE
 6         The Complaint, and each cause of action therein, is improper because Plaintiffs have an

 7    adequate remedy at law.

 8                                    FIFTH AFFIRMATIVE DEFENSE
 9         The Complaint, and each cause of action therein, is barred by the equitable doctrines of

10    estoppel, laches, unclean hands, and/or waiver.

11                                    SIXTH AFFIRMATIVE DEFENSE
12         To the extent Defendants have undertaken any conduct with respect to the subjects and

13    events underlying the Complaint, such conduct was, at all times material thereto, undertaken in

14    good faith and in reasonable reliance on existing law.

15                                  SEVENTH AFFIRMATIVE DEFENSE
16         Defendants have not knowingly or intentionally waived any applicable affirmative defense.

17    Defendants reserve the right to assert and rely upon additional affirmative defenses to the extent

18    they are applicable.

19         WHEREFORE, Defendants pray that:

20         1.     Plaintiffs take nothing by reason of the Complaint;
21         2.     Judgment be entered in favor of Defendants and adverse to Plaintiffs;

22         3.     Defendants be awarded costs incurred in defending this action; and

23         4.     Defendants be awarded such further relief that the Court may deem just and proper.

24

25

26
27

28
                                                          16
                             Defendants’ Answer to Third Amended Complaint for Declaratory
                                    and Injunctive Relief (2:17-cv-00903-WBS-KJN)
     Case 2:17-cv-00903-WBS-KJN Document 105 Filed 03/11/19 Page 18 of 19


 1    Dated: March 11, 2019                               Respectfully Submitted,

 2                                                        XAVIER BECERRA
                                                          Attorney General of California
 3                                                        MARK R. BECKINGTON
                                                          Supervising Deputy Attorney General
 4

 5

 6                                                        /s/ John D. Echeverria
                                                          JOHN D. ECHEVERRIA
 7                                                        Deputy Attorney General
                                                          Attorneys for Defendants
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     17
                        Defendants’ Answer to Third Amended Complaint for Declaratory
                               and Injunctive Relief (2:17-cv-00903-WBS-KJN)
     Case 2:17-cv-00903-WBS-KJN Document 105 Filed 03/11/19 Page 19 of 19



                                CERTIFICATE OF SERVICE
Case Name:       William Wiese, et al. v.              Case No.: 2:17-cv-00903-WBS-KJN
                 Xavier Becerra, et al.

I hereby certify that on March 11, 2019, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:
DEFENDANTS’ ANSWER TO THIRD AMENDED COMPLAINT FOR
DECLARATORY AND INJUNCTIVE RELIEF
I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on March 11 2019, at Los Angeles, California.


                Gail Agcaoili                                     /s/ Gail Agcaoili
                 Declarant                                           Signature

SA2017106942
63132536.docx
